                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Rosa Lee Letbetter,                    )
                                       )
                    Plaintiff,         )
                                       )               Civil Action No. 4:17-cv-02676-TMC
       v.                              )
                                       )                            ORDER
Nancy A. Berryhill,                    )
Acting Commissioner of Social Security )
Administration,                        )
                                       )
                    Defendant.         )
___________________________________ )

       Plaintiff, Rosa Lee Letbetter (“Letbetter”), brought this action pursuant to 42 U.S.C. §

405(g) seeking judicial review of a final decision of the Commissioner of Social Security (the

“Commissioner”), denying her for Disability Insurance Benefits (“DIB”) pursuant to the Social

Security Act. (ECF No. 1). This matter is before the court for review of the Report and

Recommendation (“Report”) of the United States Magistrate Judge, made in accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No. 37). The Report

recommends that the Commissioner’s decision be reversed and remanded pursuant to sentence

four of § 405(g) for further proceedings consistent with the Report. Id. Plaintiff has not filed

objections to the Report. On November 2, 2018, the Commissioner filed a notice of her intent not

to file any objections to the Report. (ECF No. 39). However, the Commissioner does not concede

that her administrative decision denying benefits to Plaintiff was not substantially justified. Id.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a
timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 37), which is incorporated herein by reference. The Commissioner’s

final decision is REVERSED AND REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative review as set forth in the Report. (ECF No. 37).

         IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     Timothy M. Cain
                                                     United States District Judge

Anderson, South Carolina
November 8, 2018
